UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7664



KARL CARTER BAZEMORE,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Solomon J. Blatt, Jr., Senior Dis-
trict Judge. (CA-00-617-6)


Submitted:   March 22, 2001                 Decided:   March 29, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karl Carter Bazemore, Appellant Pro Se.       James E. Parham, Jr.,
Irmo, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Karl Carter Bazemore appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no re-

versible error.   Accordingly, we affirm on the reasoning of the

district court. See Bazemore v. South Carolina Dep’t of Corr., No.

CA-00-617-6 (D.S.C. filed Nov. 13, 2000; entered Nov. 14, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2